Citation Nr: 0205191	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  02-01 950	)	DATE
	)
	)        


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The issue of the reasonableness of fees charged by the 
claimant's attorney for his services rendered to the veteran 
was raised by the veteran by letter to the Board of Veterans' 
Appeals (Board) dated in November 2001.  The veteran's letter 
indicates that he mailed a copy thereof to the attorney, 
M.L..  In a letter to the Board dated later in November 2001, 
the attorney responded to the veteran's objections to the 
amount of the fee, and apparently sent a copy of that letter 
to the veteran.

The Board notes the procedural provisions in 38 C.F.R. 
§ 20.609(h)(4)(i) concerning the address to which a motion to 
review reasonableness of attorney fees is mailed, and 
concerning proof of service of the motion and response on 
affected parties via certified mail, with signed return 
receipts filed with the Board.  Although such procedures were 
not followed in this case, the Board finds that the parties 
had actual notice of the motion that is the subject of this 
decision, and in fact have exchanged copies of correspondence 
mailed to the Board.  Therefore, the Board finds that neither 
party is prejudiced by the lack of strict compliance with the 
provisions of 38 C.F.R. § 20.609(h)(4)(i).

The veteran has filed a Notice of Disagreement with the RO's 
decision to pay the attorney's fee from past-due benefits.  
For the reasons discussed in the Remand, which follows this 
decision, that issue is remanded to the RO.  


FINDINGS OF FACT

1.  A final Board decision that denied entitlement to service 
connection for a right leg disorder was rendered in July 
1997.

2.  The notice of disagreement that preceded the Board's 
November 1996 decision was filed in March 1992.

3.  The attorney was retained to represent the veteran on the 
issue of entitlement to service connection for a right leg 
disorder in September 1997.

4.  Past-due benefits are payable based on the RO's September 
2001 rating decision, which awarded a 20 percent rating for 
right leg disorder, diagnosed as degenerative joint disease 
of the right hip and leg, and granted service connection for 
disorders of the lumbar and cervical spine, each separately 
rated 40 percent, all of such ratings effective from January 
14, 1992.

5.  No final Board decision has been made with respect to the 
issue of entitlement to service connection for or the rating 
of the veteran's lumbar spine disorder.

6.  The Board issued a final decision denying service 
connection for a cervical spine disorder manifested by pain 
in the right arm in March 1979.

7.  The attorney was not retained to represent the veteran 
before VA concerning the issue of service connection for a 
cervical spine disorder within one year of the Board's March 
1979 decision.

8.  The total fee charged for the attorney's services 
concerning the issue of service connection for a right leg 
disorder - a 20 percent contingent fee plus EAJA fees -- is 
similar to rates charged by other attorneys who represent 
veterans in claims for compensation benefits; the case was 
procedurally complex; the desired result was achieved; and 
attorney has considerable expertise and expended considerable 
effort. 


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim for service connection 
for a right leg disorder diagnosed as degenerative joint 
disease of the right hip and knee.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp 1998); 38 C.F.R. § 20.609(c) (2001).

2.  A fee not in excess of $6,860.08 for services rendered on 
the veteran's behalf before VA in connection with a claim for 
service connection for a right leg disorder diagnosed as 
degenerative joint disease of the right hip and knee is not 
excessive or unreasonable.  38 U.S.C.A. § 5904(C)(2) (West 
1991); 38 C.F.R. § 20.609(e) (2001).

3.  The criteria for charging an attorney fee for services in 
connection with the claims for service connection for or the 
ratings of the veteran's lumbar and cervical spine disorders 
are not met.  38 U.S.C.A. § 5904(c) (West 1991); 38 C.F.R. 
§ 20.609(c) (2001).

4.  A fee in excess of $0 for services rendered on the 
veteran's behalf before VA in connection with a claims for 
service connection for or the ratings of the veteran's lumbar 
and cervical spine disorders is excessive and unreasonable.  
38 U.S.C.A. § 5904(C)(2) (West 1991); 38 C.F.R. § 20.609(e), 
(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the decision of the Board that the October 1999 
attorney fee agreement meets the requirements for charging a 
fee for services rendered in representation of the veteran 
before the Department of Veteran's Affairs (VA) and the Board 
on the sole issue of entitlement to service connection for a 
right leg disorder, diagnosed as degenerative joint disease 
of the right hip and knee, and that the attorney does not 
meet the requirements to charge a fee for his services 
rendered, if any, in representation of the veteran before VA 
concerning the issues of entitlement to service connection 
for or the rating of the veteran's disabilities from lumbar 
and cervical spine disorders and that any fee charged by the 
attorney for his representation in such matters is 
unreasonable.


I.  Procedural History

This case has a long procedural history.  In a March 1979 
decision, the Board of Veterans' Appeals (Board) denied the 
veteran's claims for a cervical spine disorder and disorders 
of the legs.  In a March 1992 rating decision, the RO denied 
service connection for a leg disorder.  The veteran appealed 
that decision to the Board.  

By a July 1997 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for a right leg disorder, but 
denied entitlement to service connection.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court).  

Granting a joint motion by appellant and the Secretary of VA, 
the Court, in an April 1998 Order, vacated the Board's July 
1997 decision and remanded the matter to the Board.  In July 
1998, the Board remanded the matter to the RO for further 
development.  In June 1999, the Board requested an opinion 
from the Veterans Health Administration (VHA) concerning the 
likelihood of a relationship between the veteran's complaints 
of right leg pain and a falling injury during his service.  
According to the VHA opinion, further diagnostic testing was 
necessary.  Therefore, the Board remanded this matter again 
to the RO in September 1999.

After securing yet another VHA opinion, the Board, in an 
August 2001 decision, granted service connection for a right 
leg disorder, identified as degenerative joint disease of the 
right hip and knee.

In a September 2001 rating decision, the RO awarded a 20 
percent rating for degenerative joint disease of the right 
hip and knee, effective January 14, 1992, the date of receipt 
of the veteran's claim to reopen.  The RO also granted 
service connection for right cervical radiculopathy and for 
degenerative lumbar spondylosis, at the level of the fourth 
and fifth vertebral interspace (L4-5) and the fifth lumbar 
and first sacral intervertebral space (L5-S1).  The RO 
awarded ratings for those two disorders of 40 percent each, 
effective from January 14, 1992.

By a letter dated October 2001, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits.  In this letter, the RO proposed to 
withhold 20 percent of the past-due benefits and pay the 
withheld portion to the attorney, stating that the total 
amount of past-due benefits had been computed as $114,317.32, 
of which 20 percent was calculated as $22,863.46.  

In November 2001, the veteran submitted to the Board a 
written objection concerning the amount of the fee withheld 
from his past-due benefits by VA to pay his attorney.  He 
argued that the 20 percent fee was excessive and 
unreasonable.  His letter has been deemed by the Board to 
constitute a motion for review of the reasonableness of the 
attorney's fee under 38 U.S.C.A. § 5904(c).

I.  Reasonableness of Attorney Fee Agreement

An agreement dated in September 1997 between the veteran and 
the attorney provides for payment of a contingent fee of 20 
percent of past-due benefits fees, such fee to be withheld by 
VA and paid directly to the attorney, and for payment of fees 
under the Equal Access to Justice Act (EAJA). 

The attorney and veteran entered into a similar, but not 
identical, agreement dated in October 1999.  In this fee 
agreement, the veteran "hires Attorney to provide pro bono 
legal services in connection with appeal or petition to U.S. 
Court of Veterans Appeals under the terms and conditions set 
forth in the Equal Access to Justice Act."  It also provides 
that, in the event of a Court-ordered remand, the agreement 
shall include representation of the veteran by the attorney 
at both the Board and the RO based on the contingent fee 
agreement.  The contingent fee agreement provides for payment 
of a contingent fee of 20 percent of past-due benefits fees, 
such fee to be withheld by VA and paid directly to the 
attorney.  This fee agreement also provides that the EAJA fee 
shall not be used to offset any fees earned by the attorney 
for representation before VA following a remand, "except for 
fees related to the same work performed at the Court and at 
the VA."  

In determining the reasonableness of the attorney's fee, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) (West 1991) and 
38 C.F.R. § 20.609(c) (2001).  The second is whether the fee 
is, in fact, reasonable.  See 38 C.F.R. § 20.609(e).

The applicable regulation provides that attorneys may charge 
fees for work performed before VA under if all of the 
following conditions are met:  (1) A final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved; (2) The Notice of Disagreement which 
preceded that Board decision was received by the agency of 
original jurisdiction on or after November 18, 1988; and (3) 
The attorney was retained not later than one year following 
the date on which that Board decision was promulgated.  38 
C.F.R. § 20.609(c) (2001).  

The Board notes that Pub. Law 107-103, Title VI, § 603(b), 
115 Stat. 999 (Dec. 27, 2001) repealed Pub. Law 100-687, Div 
A, Title IV, § 403, 102 Stat. 4122 (Nov. 18, 1988), which 
provided that the November 18, 1988 amendment of 38 U.S.C. 
§ 5904(c) applied only with respect to services of agents and 
attorneys in cases in which a notice of disagreement was 
filed on or after November 18, 1988.  Nonetheless, in this 
case, the determinative question is not whether a notice of 
disagreement was filed on or after November 18, 1988.


A.  Fee for Representation on Claim for Right Leg Disorders

The prerequisites to charging a fee for the attorney's 
representation of the veteran in his claim for service 
connection for a right leg disorder have been met.  The 
attorney was retained within one year following the final 
Board decision in July 1997.  Moreover, The NOD that preceded 
that Board decision was filed after November 18, 1988.

Turning next to the question of whether the fee charged is 
reasonable, the Board notes that 38 C.F.R. § 20.609(f) 
provides that "fees which total no more than 20 percent of 
any past-due benefits awarded, as defined in paragraph (h)(3) 
of this section, will be presumed to be reasonable."  

In this case, however, the Board notes that the Court awarded 
the attorney "fees and/or expenses" in the amount of 
$2,824.15.  It appears that VA made this payment of an "EAJA 
fee" in May 1998.  The October 1999 fee agreement 
specifically provides that this fee will not be offset by the 
contingent fee "except for fees related to the same work 
performed at the Court and at the VA."  Consequently, the 
total fee equals the EAJA fee plus the contingent fee of 20 
percent of past-due benefits paid for the grant of service 
connection for a right leg disorder.  Because the total fee 
is more than 20 percent of the past-due benefits, it is not 
presumed reasonable pursuant to 38 C.F.R. § 20.609(f).

Listed in 38 C.F.R. § 20.609(e), the factors considered in 
determining whether fees are reasonable include:

(1)  The extent and type of services the 
representative performed;
(2)  The complexity of the case; 
(3)  The level of skill and competence 
required of the representative in giving 
the services; 
(4)  The amount of time the 
representative spent on the case;
(5)  The result the representative 
achieved, including the amount of 
benefits recovered;
(6)  The level of review to which the 
claim was taken and the level of review 
at which the representative was retained;
(7)  Rates charged by other 
representatives for similar services; and
(8)  Whether, and to which extent, the 
payment of fees is contingent upon the 
results achieved.

This was a procedurally complex case.  The desired result was 
achieved.  The record documents the attorney's considerable 
expertise and effort. Although the exact amount of time spent 
on the case is not documented in the file, it is apparent 
that it was considerable, based on the letters and brief 
contained in the file.  The case was taken to a high level of 
review, e.g., the Court.  The fee charged - a 20 percent 
contingent fee plus EAJA fees -- is similar to rates charged 
by other attorneys who represent veterans in claims for 
compensation benefits.

Pursuant to the October 1999 fee agreement, the attorney is 
entitled to the payment of 20 percent of an award of past due 
benefits in connection with his representation of the veteran 
in his claim for service connection for a right leg disorder. 
If an award is made as a result of favorable action with 
respect to several issues, the past-due benefits will be 
calculated only on the basis of that portion of the award 
which results from action taken on issues concerning which 
the criteria for the allowance of an attorney fee are met.  
38 C.F.R. § 20.609(h)(3)(iii) (2001). Although the Board 
defers to the RO concerning the calculation of the amount of 
such past-due benefits, the Board calculates the amount of 
past-due benefits relating to the right leg disability as 
$20,179.67, for the purpose of determining the factual 
reasonableness of the fee.  Twenty percent of that amount is 
$4,035.93.  If the entire award under EAJA is for fees, 
without any expenses, the total fee possibly earned by the 
attorney for his representation of the veteran's claim for 
service connection for a right leg disorder would be 
$6,860.08 - the $2,824.15 EAJA award plus the $4,035.93 
contingent fee.  

In light of the Board's findings concerning the factors to be 
considered under 38 C.F.R. § 20.609(e), the Board finds the 
fee of approximately $6,860.08 to be reasonable in fact.  

In his November 2001 letter, which has been accepted as a 
motion to review the reasonableness of the fee, the veteran 
expressed dissatisfaction with the quality of the attorney's 
services.  He mentions that he had not heard from his 
attorney during the year between March 1999 and March 2000.  
He also mentions an incident in which he requested that the 
attorney call the RO on his behalf; the attorney advised him 
to call the RO himself.  In response, the attorney notes that 
he filed a legal memorandum to the Board in July 2000, and 
the veteran's affidavit in support of his claim in June 2001.  
He also reports that he had several extensive telephone 
conversations with the veteran and his wife, and reviewed and 
analyzed several medical opinions and records.

While the Board sympathizes with the veteran in his desire 
for more frequent contact and more responsiveness from the 
attorney, the Board notes that, ultimately, the desired 
outcome of a grant of service connection for disability of 
the leg was reached.  Given the analysis of the factors 
listed at 38 C.F.R. § 20.609(e), the Board concludes that the 
fee charged for this issue - service connection for a right 
leg disorder -- is reasonable.

B.  Fee for Representation on Claims for Lumbar and Cervical 
Spine Disorders

In this case, service connection for the veteran's lumbar and 
cervical spine disorders was granted by the RO in its 
September 2001 rating decision, which awarded separate 
ratings of 40 percent for each such disorder.  The Board did 
not render a final decision with respect to a claim for 
service connection for lumbar spine disorder.  As for a 
cervical spine disorder, the Board notes that the attorney 
was retained by the veteran no earlier than circa September 
1997.  Although the Board's March 1979 decision included a 
denial of service connection for a cervical spine disorder 
manifested by pain in the right arm, it is neither contended 
nor shown that the attorney was retained within one year of 
this decision.  

Therefore, the criteria under which a fee may be charged are 
not met.  Accordingly, under 38 U.S.C.A. § 5904(c)(1) and 
38 C.F.R. § 20.609(c)(1) (2001), the attorney may not charge 
or receive a fee for representational service before VA with 
regard to the claims for service connection for or the 
ratings of the veteran's disability from the claimed lumbar 
and cervical spine disorders. 

Since no fee may be charged or received concerning these 
claims, any fee paid by the veteran to the attorney for his 
representation of the veteran before the VA on the claims for 
service connection for cervical or lumbar spine disorders is 
unreasonable.  Consequently, the attorney is ordered to 
refund to the veteran any moneys paid by the veteran to him 
for the attorney's services in representing the veteran 
before VA with respect to the claims for service connection 
and/or the ratings of the veteran's lumbar and cervical spine 
disorders.  If an award is made as a result of favorable 
action with respect to several issues, the past-due benefits 
will be calculated only on the basis of that portion of the 
award which results from action taken on issues concerning 
which the criteria for the allowance of an attorney fee are 
met.  38 C.F.R. § 20.609(h)(3)(iii) (2001).

As provided in 38 C.F.R. § 20.609(i), as a reduction in the 
fee is ordered, the attorney must credit the account of the 
claimant with the amount of the reduction and refund any 
excess payment on account to the claimant not later than the 
expiration of the time within which this ruling may be 
appealed to the Court.  Failure to do so may result in 
proceedings under 38 C.F.R. § 14.633 to terminate the 
attorney's right to practice before VA and the Board and/or 
prosecution under the provisions of 38 U.S.C.A. § 5905.

The attorney may charge for reasonable expenses.  This 
decision does not address the reasonableness of any such 
charges.


ORDER

The October 1999 attorney fee agreement is reasonable in 
connection with the attorney's representation of the veteran 
in his claim for service connection for right leg disorders 
diagnosed as degenerative joint disease of the right hip and 
knee.  A fee not to exceed a total of $6,860.08 is reasonable 
in fact.

No fee may be charged for services rendered on the veteran's 
behalf before VA in connection with the claims for service 
connection for and/or the ratings of the veteran's 
disabilities from lumbar and cervical spine disorders.  As to 
such services, the fee called for in the September 1997 and 
October 1999 fee agreements is not reasonable.  The fee is 
reduced to a total of $0.  The amount in excess of $0 
received by the attorney for fees for services before VA in 
connection with claims for service connection for and/or the 
ratings of the veteran's disabilities from lumbar and 
cervical spine disorders is to be refunded to the veteran.



REMAND

In January 2002, the RO notified the veteran and the attorney 
that the attorney is eligible for payment of a 20 percent fee 
from past-due benefits withheld in connection with the 
September 2001 rating decision.  The record contains a copy 
of a notice of disagreement (NOD) dated February 28, 2002 and 
addressed to the RO concerning this decision.  The record now 
before the Board does not contain a statement of the case 
(SOC) prepared by the RO in response to this NOD.

The RO has original jurisdiction over decisions concerning 
eligibility for payment of attorneys fees from withheld past-
due benefits.  See Scates v. Gober, 14 Vet. App. 62 (2000).  
As the veteran has filed a NOD with the RO's decision 
concerning payment of attorney fees from past due benefits, 
it must provide the veteran with an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (When an NOD is filed, the 
Board should remand, rather than refer, the issue to the RO 
for issuance of a SOC). 

Therefore, the issue of the propriety of payment of attorney 
fees from past-due benefits is remanded to the RO for the 
following action: 

The RO should provide the veteran and his 
representative, if any, and the attorney 
and his representative, if any, a SOC 
that conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to 
payment of attorney fees from past due 
benefits; a discussion of how such laws 
and regulations affect the RO's decision; 
and a summary of the reasons for such 
decision.  The veteran and his 
representative, if any, must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.  In this respect, the Board notes that an appeal 
consists of a timely filed NOD in writing and, after a SOC 
has been furnished, a timely filed substantive appeal. 
38 C.F.R. § 20.200.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


